DETAILED ACTION
This action is responsive to the application filed on 03/20/2020. Claims 1-20 are pending in the case. Claims 1, 15, 16, 17 and 20 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1-14 are objected to because of the following informalities.
Claim 1 recites, “In a user device, a method of processing pointer input from an input device, the method comprising: providing the input from the input device to…”. Claim 1 contains further recitations of “the input” as well as its dependent claims. For consistency and to avoid antecedent basis issues, Examiner suggests amending the recitations of “the input” to be “the pointer input”, or for the “pointer input” to be “
Claims 2-14 also contain various recitations of “the input” and would require similar corrections for consistency with Claim 1. Applicant’s cooperation in a review and correction of any other minor inconsistencies is appreciated.
Appropriate correction is required.

Specification
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 contains the trademark/trade name “Bluetooth communications”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe communications between two devices via radio frequency communication using a continuously changing communications protocol set forth by the Bluetooth wireless communication technology standard and, accordingly, the identification/description is indefinite. For examination purposes, the claim is construed to refer to any of the various Bluetooth communication variants.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, 9, 12, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luciani, Jr. et al (US 20040001044 A1), hereinafter Luciani.

Regarding Claim 1, Luciani teaches:
In a user device, a method of processing pointer input from an input device, the method comprising: (See FIG.s 1-7, switching between the local mouse cursor and the remote mouse cursor to be accomplished transparently [0005], remote monitoring system receives the user interface data and mouse control data, such as for controlling the location of a cursor in a local window and a monitor window [0010])
providing the input from the input device to (When the cursor is moved into the remote monitor window and the remote system is running in software mouse mode, the mouse synchronization system can be used to control the cursor position as a function of mouse control data received from the remote system [0026], e.g. FIG.s 4 and 5, arrow 406 shows the direction of a cursor moving from local window 402 into monitor window 404. As the cursor leaves local window 402, it switches to the remote window, where the mouse coordinate data from the remote system is used to control the location 
a remote desktop session which is hosted on equipment that is remote from the user device; (a monitor window within the local window generated by local window system 108, so that an operator at remote monitoring system 102 can access and control applications operating on remote monitored system 104 [0024] a monitor window when monitor window system 110 is activated so as to allow remote monitored system 104 to be controlled [0028] cursor is moved from the local window to the monitor window [0053], the cursor is moved in the monitor window [0056])
detecting an event on the user device, the event indicative of deactivation of the remote desktop session; and in response to detecting the event, providing the input from the input device to at least one local application executable on the user device to enable continued processing of the input from the input device with use of the at least one local application instead of the remote desktop session. (the cursor is moved from a monitor window to a local window. For example, the cursor could be moved in a vector direction from within the monitor window towards the edge of the monitor window, such that the cursor will enter the local window upon leaving the monitor window... the local mouse controller is initialized for continuous control of the cursor. [0057], when the cursor is moved towards the edge of the remote monitor window, the proximity of the cursor to the local window can be precisely established so that transition of the cursor from the remote monitor window to the local window (i.e. a remote monitor window to a 

Regarding Claim 8, the rejection of Claim 1 is incorporated.
Luciani teaches:
after the input from the input device is provided to the at least one local application, detecting another event, the another event indicative of activation of the remote desktop session; and (See FIG. 7, loop between step 724 and 710, When the cursor is moved into the remote monitor window and the remote system is running in software mouse mode, the mouse synchronization system can be used to control the cursor position as a function of mouse control data received from the remote system [0026], e.g. FIG.s 4 and 5, arrow 406 shows the direction of a cursor moving from local window 402 into monitor window 404. As the cursor leaves local window 402, it switches to the remote window, where the mouse coordinate data from the remote system is used to control the location of cursor within monitor window 404 [0040], Cursor location 502 correlates to the software mouse controller estimated cursor location based on mouse control data. Likewise, actual cursor location 504 shows the actual cursor movement through monitor window 404 [0042])

the native pointer mode configured to provide the input from the input device to the at least one local application, and (local mouse controller is initialized to set the cursor location. In one exemplary embodiment, a local mouse cursor location system can be used that determines the cursor location based on mouse initialization data, mouse control data, or other suitable data [0050] The method then proceeds to 724 where the local mouse controller is initialized for continuous control of the cursor [0057])
the desktop-class pointer mode configured to provide the input from the input device to the remote desktop session. (when the mouse is in software mouse mode and the cursor position to be then transmitted to the monitoring station [0043] a cursor position to be determined on the monitored system when the mouse is in software mouse mode [0043], cursor location to determined when the monitored station is in software mouse mode so as to ensure continuity between the location of the cursor as it 

Regarding Claim 9, the rejection of Claim 1 is incorporated.
Luciani teaches:
before the input from the input device is provided to the remote desktop session, detecting another event, the another event indicative of activation of the remote desktop session; and (See FIG. 7, steps 702-704 before initialization of Remote Viewing in step 706 and movement of cursor from local window to monitor window in 710; remote viewing is initialized. The remote viewing can be initialized by executing an application on a monitor platform, by executing an application on a monitored application platform, or in other suitable manners [0051], a monitor window when monitor window system 110 is activated so as to allow remote monitored system 104 to be controlled [0028])
in response to detecting the another event, transitioning from a native pointer mode to a desktop-class pointer mode, (transfer of the cursor control from a software controller to a hardware controller is transparent to the user [0041] a switch can be made between a local mouse controller to a remote mouse controller, or other suitable processes can be performed [0053] mouse synchronization system is initialized to set up the cursor location in the remote window [0054] passes control of the cursor from a local mouse controller to a remote mouse controller when the cursor moves from a local screen to a remote monitor screen, and from a remote mouse controller to a local mouse controller when the cursor moves from the remote monitor screen to the local screen. [0038])

the desktop-class pointer mode configured to provide the input from the input device to the remote desktop session. (when the mouse is in software mouse mode and the cursor position to be then transmitted to the monitoring station [0043] a cursor position to be determined on the monitored system when the mouse is in software mouse mode [0043], cursor location to determined when the monitored station is in software mouse mode so as to ensure continuity between the location of the cursor as it moves from the local window to the remote monitor window and back on the monitoring station [0048])

Regarding Claim 12 the rejection of Claim 1 is incorporated.
Luciani teaches:
wherein detecting the event includes: detecting, as the event, activation of the at least one local application over the remote desktop session; and wherein the method further comprises: switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application in response to activation of the at least one local application over the remote desktop session. (an operator is controlling the location of a cursor and is trying to move 

Regarding Claim 15, Luciani teaches:
A computer program product having a non-transitory computer readable medium that stores a set of instructions to process input from an input device; the set of instructions, when carried out by a user device, causing the user device to perform a method of: (See FIG.s 1-7, switching between the local mouse cursor and the remote mouse cursor to be accomplished transparently [0005],remote monitoring system 
providing the input from the input device to (When the cursor is moved into the remote monitor window and the remote system is running in software mouse mode, the mouse synchronization system can be used to control the cursor position as a function of mouse control data received from the remote system [0026], e.g. FIG.s 4 and 5, arrow 406 shows the direction of a cursor moving from local window 402 into monitor window 404. As the cursor leaves local window 402, it switches to the remote window, where the mouse coordinate data from the remote system is used to control the location of cursor within monitor window 404 [0040], Cursor location 502 correlates to the software mouse controller estimated cursor location based on mouse control data. Likewise, actual cursor location 504 shows the actual cursor movement through monitor window 404 [0042])
a remote desktop session which is hosted on equipment that is remote from the user device; (a monitor window within the local window generated by local window system 108, so that an operator at remote monitoring system 102 can access and control applications operating on remote monitored system 104 [0024] a monitor window when monitor window system 110 is activated so as to allow remote monitored 
detecting an event on the user device, the event indicative of deactivation of the remote desktop session; and in response to detecting the event, providing the input from the input device to at least one local application executable on the user device to enable continued processing of the input from the input device with use of the at least one local application instead of the remote desktop session. (the cursor is moved from a monitor window to a local window. For example, the cursor could be moved in a vector direction from within the monitor window towards the edge of the monitor window, such that the cursor will enter the local window upon leaving the monitor window... the local mouse controller is initialized for continuous control of the cursor. [0057], when the cursor is moved towards the edge of the remote monitor window, the proximity of the cursor to the local window can be precisely established so that transition of the cursor from the remote monitor window to the local window (i.e. a remote monitor window to a local window) can be smoothly performed, such that the transition is transparent to the user [0027], then movement of the cursor out of monitor window 404 into local window 402 is accomplished in the manner shown by arrow 410, where the cursor moves continuously in the direction shown without any apparent gaps. In this manner, the transfer of the cursor control from a software controller to a hardware controller is transparent to the user [0041] the local window can include an application window, an operating system window, or other suitable windows [0049])

Regarding Claim 17, Luciani teaches:

providing first input from the input device to the user device to (When the cursor is moved into the remote monitor window and the remote system is running in software mouse mode, the mouse synchronization system can be used to control the cursor position as a function of mouse control data received from the remote system [0026], e.g. FIG.s 4 and 5, arrow 406 shows the direction of a cursor moving from local window 402 into monitor window 404. As the cursor leaves local window 402, it switches to the remote window, where the mouse coordinate data from the remote system is used to control the location of cursor within monitor window 404 [0040], Cursor location 502 correlates to the software mouse controller estimated cursor location based on mouse control data. Likewise, actual cursor location 504 shows the actual cursor movement through monitor window 404 [0042])
control a remote desktop session which is hosted on equipment that is remote from the user device; (a monitor window within the local window generated by local window system 108, so that an operator at remote monitoring system 102 can access and control applications operating on remote monitored system 104 [0024] a monitor window when monitor window system 110 is activated so as to allow remote monitored system 104 to be controlled [0028] cursor is moved from the local window to the monitor window [0053], the cursor is moved in the monitor window [0056])


Regarding Claim 18, the rejection of Claim 17 is incorporated.
Luciani teaches:

wherein providing the third input includes: operating in a native pointer state to provide native pointer input to the user device; and (local mouse controller is initialized to set the cursor location. In one exemplary embodiment, a local mouse cursor location system can be used that determines the cursor location based on mouse initialization data, mouse control data, or other suitable data [0050] The method then proceeds to 724 where the local mouse controller is initialized for continuous control of the cursor [0057])
wherein the method further comprises: transitioning from the desktop-class pointer state to the native pointer state in response to a command from the user device indicating that the user device has dynamically switched from a desktop-class pointer mode to a native pointer mode due to the context change from the remote desktop session to the at least one local application executable. (transfer of the cursor control from a software controller to a hardware controller is transparent to the user [0041] a switch can be made between a local mouse controller to a remote mouse controller, or other suitable processes can be performed [0053] mouse synchronization system is 

Regarding Claim 19, the rejection of Claim 17 is incorporated.
Luciani teaches:
further comprising: after providing the third input, providing fourth input from the input device to the user device to provide another context change from the at least one local application executable on the user device to the remote desktop session which is hosted on the equipment that is remote from the user device. (See FIG. 7, loop between step 724 and 710, When the cursor is moved into the remote monitor window and the remote system is running in software mouse mode, the mouse synchronization system can be used to control the cursor position as a function of mouse control data received from the remote system [0026], e.g. FIG.s 4 and 5, arrow 406 shows the direction of a cursor moving from local window 402 into monitor window 404. As the cursor leaves 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luciani in view of Gilboa (US 20120011280 A1), hereinafter Gilboa.

Regarding Claim 2, Luciani may not explicitly disclose:
wherein the user device includes a touchscreen;
wherein providing the input from the input device to the remote desktop session includes:
displaying a first cursor on the touchscreen and moving the first cursor in response to the input from the input device; and
wherein providing the input from the input device to the at least one local application executable on the user device includes:
displaying a second cursor on the touchscreen in place of the first cursor and moving the second cursor in response to the input from the input device, the first cursor and the second cursor being visually different.

Gilboa teaches:
wherein [a] user device includes a touchscreen; (Client may be… personal digital assistant (PDA), mobile phone, or other computing device [0030], a display driver for interfacing with a graphics card that is connected to display 135 [0031], touchscreen [0032], [0063])
wherein providing [an] input from [an] input device to [a] remote desktop session includes: displaying a first cursor on the touchscreen and (The client computing device (client) maintains a client desktop that includes a client side cursor and one or more windows, which may be controlled by local applications or remote applications (e.g., applications running on a remote server). [0115], the client determines whether the position of the client side cursor is within a border of a window controlled by the remote 
moving the first cursor in response to the input from the input device; and (causes client side cursor to be hidden, and positioned at a center of client desktop. This further causes cursor messages and keyboard messages to be captured by remote interface application 140... Remote interface application 140 then transmits a cursor movement message containing the delta position data to remote interface server 155 [0036])
wherein providing the input from the input device to the at least one local application executable on the user device includes: displaying a second cursor on the touchscreen in place of the first cursor and (The client computing device (client) maintains a client desktop that includes a client side cursor and one or more windows, which may be controlled by local applications or remote applications (e.g., applications running on a remote server). [0115], the client determines whether the position of the client side cursor is within a border of a window controlled by the remote server [0116],  the client displays the client side cursor at the current position based on local graphics 
moving the second cursor in response to the input from the input device, (the client moves the client side cursor on the client desktop from an initial position to a new position [0084])
the first cursor and the second cursor being visually different. (different cursor graphics information may be used to display the server side cursor [0125])

Given that Luciani teaches other modifications and variations will now become apparent to those skilled in the art (Luciani [0059]), prevent discontinuous movement of the cursor when transitioning between the local window and the remote monitor window (Luciani [0011]) and the cursor can be moved continuously from a local window to a remote monitor window and back to the local window without jumping, leaving the remote monitor window early, or experiencing other problems that cause user frustration (Luciani [0039]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user device of Luciani and the cursor in the monitor window and the local window of Luciani to include wherein the user device includes a touchscreen; wherein providing the input from the input device to the remote desktop session includes: displaying a first cursor on the touchscreen and moving the first cursor in response to the input from the input device; and wherein providing the input from the input device to the at least one local application executable on the user device includes: displaying a second cursor on the touchscreen in place of the first cursor and moving the second cursor in response to the input from the input 

One would have been motivated to do so because it enables a user to freely move the cursor between windows controlled by server and windows controlled by local applications without manually capturing and releasing the pointing device 130 (Gilboa [0040]).

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Luciani, as modified, teaches:
while providing the input from the input device to the remote desktop session, displaying a view of a virtual desktop…, (a monitor window within the local window generated by local window system 108, so that an operator at remote monitoring system 102 can access and control applications operating on remote monitored system 104 [0024] a monitor window when monitor window system 110 is activated so as to allow remote monitored system 104 to be controlled [0028] cursor is moved from the local window to the monitor window [0053], the cursor is moved in the monitor window [0056])
the first cursor moving within the view of the virtual desktop in response to the input from the input device. (When the cursor is moved into the remote monitor window and the remote system is running in software mouse mode, the mouse synchronization system can be used to control the cursor position as a function of mouse control data received from the remote system [0026], e.g. FIG.s 4 and 5, arrow 406 shows the 

As shown above, Luciani teaches while providing the input from the input device to the remote desktop session, displaying a view of a virtual desktop, but may not explicitly disclose while providing the input from the input device to the remote desktop session, displaying a view of a virtual desktop on the touchscreen, (emphasis added).

Gilboa teaches:
while providing the input from the input device to the remote desktop session, displaying a view of a virtual desktop on the touchscreen, (See FIG. 5, client desktop 560 and a server desktop 570, [0098], a virtual desktop service 246… a virtual desktop agent 260 and one or more applications 252 [0066] touchscreen [0032], [0063])
the first cursor moving within the view of the virtual desktop in response to the input from the input device. (causes client side cursor to be hidden, and positioned at a center of client desktop. This further causes cursor messages and keyboard messages to be captured by remote interface application 140... Remote interface application 140 

Given that Luciani teaches that the remote monitoring system 102 includes mouse synchronization system 106, local window system 108, and monitor window system 110, each of which can be implemented in hardware, software, or a suitable combination of hardware and software, and which can be one or more hardware systems, or one or more software systems operating on a general purpose processing platform. Local window system 108 provides a local window for applications operating on the hardware platform associated with remote monitoring system 102. (Luciani [0024]), and other modifications and variations will now become apparent to those skilled in the art (Luciani [0059]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user device of Luciani to include a touchscreen, as taught by Gilboa, to meet the claim limitations of while providing the input from the input device to the remote desktop session, displaying a view of a virtual desktop on the touchscreen, the first cursor moving within the view of the virtual desktop in response to the input from the input device, with a reasonable expectation of success.

One would have been motivated to do so because it enables a user to freely move the cursor between windows controlled by server 110 and windows controlled by local applications without manually capturing and releasing the pointing device 130 (Gilboa [0040]).
Regarding Claim 4, the rejection of Claim 3 is incorporated.
Luciani, as modified, teaches:
wherein displaying the first cursor … and moving the first cursor in response to the input from the input device includes: controlling at least one remote application viewable in the virtual desktop using the input from the input device, the at least one remote application being hosted remotely from the user device. (Remote monitoring system 102 allows an operator to control one or more software applications operating on remote monitored system 104 [0023], a monitor window within the local window generated by local window system 108, so that an operator at remote monitoring system 102 can access and control applications operating on remote monitored system 104 [0024] a monitor window when monitor window system 110 is activated so as to allow remote monitored system 104 to be controlled [0028] cursor is moved from the local window to the monitor window [0053], the cursor is moved in the monitor window [0056])

As shown above, Luciani teaches displaying the first cursor and moving the first cursor in response to the input from the input device, but may not explicitly disclose Luciani teaches wherein displaying the first cursor on the touchscreen and moving the first cursor in response to the input from the input device… (emphasis added).

Gilboa teaches:
wherein displaying the first cursor on the touchscreen and moving the first cursor in response to the input from the input device includes: (The client computing device 
controlling at least one remote application viewable in the virtual desktop using the input from the input device, the at least one remote application being hosted remotely from the user device. (The client computing device (client) maintains a
client desktop that includes a client side cursor and one or more windows, which may be controlled by local applications or remote applications (e.g., applications running on a remote server). [0115] Each virtual machine 210, 212 includes a guest operating system (guest OS) 216, 218 that hosts one or more applications 252, 254 within the virtual machine [0051], virtual display device 249 may receive rendering commands and other graphics information from guest OS 218 and/or applications 254 [0052], Guest OS 218 and/or applications 254 respond to the keyboard messages and/or cursor messages, which may cause new graphics commands/information to be generated [0064])

Claim 3.

Regarding Claim 11 the rejection of Claim 1 is incorporated.
Luciani teaches:
wherein the method further comprises: switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application… (an operator is controlling the location of a cursor and is trying to move the cursor from monitor window 404 to local window 402 to accomplish a purpose [0041], the cursor is moved from a monitor window to a local window. For example, the cursor could be moved in a vector direction from within the monitor window towards the edge of the monitor window, such that the cursor will enter the local window upon leaving the monitor window... the local mouse controller is initialized for continuous control of the cursor. [0057], when the cursor is moved towards the edge of the remote monitor window, the proximity of the cursor to the local window can be precisely established so that transition of the cursor from the remote monitor window to the local window (i.e. a remote monitor window to a local window) can be smoothly performed, such that the transition is transparent to the user [0027], then movement of the cursor out of monitor window 404 into local window 402 is accomplished in the manner shown by arrow 410, where the cursor moves continuously in the direction shown without any apparent gaps. In this manner, the transfer of the cursor control from a software controller to a hardware controller is transparent to the 

As shown above, Luciani teaches switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application. Luciani may not explicitly disclose:
wherein detecting the event includes: detecting, as the event, termination of the remote desktop session; and
wherein the method further comprises:
switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application in response to termination of the remote desktop session. (emphasis added)

Gilboa teaches:
wherein detecting [an] event includes: detecting, as the event, termination of [a] remote desktop session; and (the client determines whether any window controlled by the server is still open… there are no windows controlled by the server [0091])
wherein the method further comprises: switching from providing [an] input from [an] input device to the remote desktop session to providing the input from the input device to… at least one local application in response to termination of the remote desktop session. (The client computing device (client) maintains a client desktop that includes a client side cursor and one or more windows, which may be controlled by local applications [0115], the client monitors for cursor messages… the client receives a 

Given that Luciani teaches switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application, and that other modifications and variations will now become apparent to those skilled in the art (Luciani [0059]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detecting of the event and the switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application of Luciani to include, wherein detecting the event includes: detecting, as the event, termination of the remote desktop session; and wherein the method further comprises: switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application in response to termination of the remote desktop session, as taught by Gilboa.

One would have been motivated to make such a modification because it enables a user to freely move the cursor between windows controlled by server 110 and windows controlled by local applications without manually capturing and releasing the pointing device 130 (Gilboa [0040]).
Regarding Claim 16, Luciani teaches:
A user device, comprising: (See FIG.s 1-7, switching between the local mouse cursor and the remote mouse cursor to be accomplished transparently [0005],remote monitoring system receives the user interface data and mouse control data, such as for controlling the location of a cursor in a local window and a monitor window [0010] System 100 includes remote monitoring system 102 and remote monitored system 104, each of which can be implemented in hardware, software, or a suitable combination of hardware and software, and which can be one or more hardware systems, or one or more software systems operating on a general purpose processing platform. [0022])
…
memory; and (one or more objects, agents, threads, lines of code, subroutines, separate software applications, user-readable (source) code, machine-readable (object) code, two or more lines of code in two or more corresponding software applications, databases, or other suitable software structures [0022])
control circuitry coupled to the…  memory, (a hardware system can include discrete semiconductor devices, an application-specific integrated circuit, a field programmable gate array or other suitable devices [0022])
the memory storing instructions that, when carried out by the control circuitry, cause the control circuitry to: (See FIG.s 1-7, switching between the local mouse cursor and the remote mouse cursor to be accomplished transparently [0005], remote monitoring system receives the user interface data and mouse control data, such as for controlling the location of a cursor in a local window and a monitor window [0010] System 100 includes remote monitoring system 102 and remote monitored system 104, 
provide input from an input device to (When the cursor is moved into the remote monitor window and the remote system is running in software mouse mode, the mouse synchronization system can be used to control the cursor position as a function of mouse control data received from the remote system [0026], e.g. FIG.s 4 and 5, arrow 406 shows the direction of a cursor moving from local window 402 into monitor window 404. As the cursor leaves local window 402, it switches to the remote window, where the mouse coordinate data from the remote system is used to control the location of cursor within monitor window 404 [0040], Cursor location 502 correlates to the software mouse controller estimated cursor location based on mouse control data. Likewise, actual cursor location 504 shows the actual cursor movement through monitor window 404 [0042])
a remote desktop session which is hosted on equipment that is remote from the user device; (a monitor window within the local window generated by local window system 108, so that an operator at remote monitoring system 102 can access and control applications operating on remote monitored system 104 [0024] a monitor window when monitor window system 110 is activated so as to allow remote monitored system 104 to be controlled [0028] cursor is moved from the local window to the monitor window [0053], the cursor is moved in the monitor window [0056])
detecting an event on the user device, the event indicative of deactivation of the remote desktop session; and in response to detecting the event, providing the input 

As shown above, Luciani teaches a user device comprising memory and control circuitry coupled to the memory, the memory storing instructions that, when carried out by the control circuitry, cause the control circuitry to perform the claimed limitations. However, Luciani may not explicitly disclose:
A user device, comprising:
a touchscreen;
…
control circuitry coupled to the touchscreen and the memory, (emphasis added).

Gilboa teaches:
A user device, comprising: a touchscreen; memory; and control circuitry coupled to the touchscreen and the memory, the memory storing instructions that, when carried out by the control circuitry, cause the control circuitry to: (Client may be… personal digital assistant (PDA), mobile phone, or other computing device [0030], a display driver for interfacing with a graphics card that is connected to display 135 [0031], touchscreen [0032], [0063] Client 202 may be a fat client (client that performs local processing and data storage) [0058] processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof [0082] computer system 1200 includes a processing device 1202, a main memory 1204 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) (such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc.), a static memory 1206 (e.g., flash memory, static random access memory (SRAM), etc.), and a data storage device 1218, which communicate with each other via a bus 1230 [0138])

Given that Luciani teaches that the remote monitoring system 102 includes mouse synchronization system 106, local window system 108, and monitor window 

One would have been motivated to do so because it enables a user to freely move the cursor between windows controlled by server 110 and windows controlled by local applications without manually capturing and releasing the pointing device 130 (Gilboa [0040]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Luciani and Gilboa as applied to claim 2 above, and further in view of Bi et al. (US 5867106 A1), hereinafter Bi.

Regarding Claim 5, the rejection of Claim 2 is incorporated.
Luciani may not explicitly disclose:
sending, from the user device to the input device, a wireless command that switches the input device from a desktop-class pointer state in which the input device provides desktop-class pointer data as the input to a native pointer state in which the input device provides native pointer data as the input.

Bi teaches:
sending, from [a] user device to [an] input device, a wireless command that switches the input device from a desktop-class pointer state in which the input device provides desktop-class pointer data as [an] input to a native pointer state in which the input device provides native pointer data as the input. (See FIG. 10, the RC Manager 276, residing in the host computer 101, determines for each pen event whether the mouse or the pen mode is used [col. 12, lines 31-34], Viewer Manager software 200 is initially in the mouse mode in state 283... a mode message from the host computer 101… if a mode message is received indicating the stylus is in the pen mode, the control program 282 enters state 288, [col. 13, lines 39-67], see FIG. 10, wireless command issued from 283 to 288 to "Go to Pen Mode"; In a pen mode, a trail of ink tracking the path of the stylus (pen paradigm) provides visual feedback to the user by way of a pen digitizer. In a mouse mode, however, a cursor may be generated which follows the "tip" of the pen, but the path of cursor motion is not inked [col. 3, lines 49-59], In state 287 the control program 282 assumes that the stylus will continue to be in the pen mode... a mode message is received from the host computer 101... If the mode 

Given that Luciani teaches that the remote monitoring system 102 includes mouse synchronization system 106, local window system 108, and monitor window system 110, each of which can be implemented in hardware, software, or a suitable combination of hardware and software, and which can be one or more hardware systems, or one or more software systems operating on a general purpose processing platform. Local window system 108 provides a local window for applications operating on the hardware platform associated with remote monitoring system 102. (Luciani [0024]), and other modifications and variations will now become apparent to those skilled in the art (Luciani [0059]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user device of Luciani to include sending, from the user device to the input device, a wireless command that switches the input device from a desktop-class pointer state in which the input device provides desktop-class pointer data as the input to a native pointer state in which the input device provides native pointer data as the input, as taught by Bi.

One would have been motivated to make such a modification to eliminate erroneous inking (Bi [col. 15, lines 5-7]).

Regarding Claim 6, the rejection of Claim 5 is incorporated.

detecting another event, the another event indicative of activation of the remote desktop session; and in response to detecting the another event, providing the input from the input device to the remote desktop session. (See FIG. 7, loop between step 724 and 710, When the cursor is moved into the remote monitor window and the remote system is running in software mouse mode, the mouse synchronization system can be used to control the cursor position as a function of mouse control data received from the remote system [0026], e.g. FIG.s 4 and 5, arrow 406 shows the direction of a cursor moving from local window 402 into monitor window 404. As the cursor leaves local window 402, it switches to the remote window, where the mouse coordinate data from the remote system is used to control the location of cursor within monitor window 404 [0040], Cursor location 502 correlates to the software mouse controller estimated cursor location based on mouse control data. Likewise, actual cursor location 504 shows the actual cursor movement through monitor window 404 [0042])

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Luciani may not explicitly disclose:
sending, from the user device to the input device, another wireless command to switch the input device from the native pointer state to the desktop-class pointer state.

Bi teaches:
sending, from the user device to the input device, another wireless command to switch the input device from the native pointer state to the desktop-class pointer state. 

Therefore, combining Luciani, Gilboa and Bi would meet the claim limitations for the same reasons as set forth in Claim 5.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luciani in view of Gilboa and Janssen et al. (US 20120005269 A1), hereinafter Janssen.

Regarding Claim 10, the rejection of Claim 1 is incorporated.
Luciani teaches:
switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application (an operator is controlling the location of a cursor and is trying to move the cursor from monitor window 404 to local window 402 to accomplish a purpose [0041], the cursor is moved from a monitor window to a local window. For example, the cursor could be moved in a vector direction from within the monitor window towards the edge of the monitor window, such that the cursor will enter the local window upon leaving the monitor window... the local mouse controller is initialized for continuous control of the cursor. [0057], when the cursor is moved towards the edge of the remote monitor 

As shown above, Luciani teaches switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application. Luciani may not explicitly disclose:
detecting, as the event, deactivation and placement of the remote desktop session in the background; and
wherein the method further comprises:
switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application in response to deactivation and placement of the remote desktop session in the background. (emphasis added)

Gilboa teaches:
an] event includes: detecting, as the event, deactivation… of the remote desktop session…; and (the client determines whether any window controlled by the server is still open… there are no windows controlled by the server [0091])
wherein the method further comprises: switching from providing [an] input from [an] input device to the remote desktop session to providing the input from the input device to… at least one local application in response to deactivation… of the remote desktop session... (The client computing device (client) maintains a client desktop that includes a client side cursor and one or more windows, which may be controlled by local applications [0115], the client monitors for cursor messages… the client receives a cursor message from a pointing device… the client moves the client side cursor on the client desktop from an initial position to a new position [0084] the client determines whether any window controlled by the server is still open… there are no windows controlled by the server [0091])

As shown above, Gilboa teaches detecting, as the event, deactivation of the remote desktop session; and wherein the method further comprises: switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application in response to deactivation of the remote desktop session, but Gilboa may not explicitly disclose:
detecting, as the event, deactivation and placement of the remote desktop session in the background; and wherein the method further comprises: switching from providing the input from the input device to the remote desktop session to providing the deactivation and placement of the remote desktop session in the background. (emphasis added).

Janssen teaches:
wherein detecting [an] event includes: detecting, as the event, deactivation and placement of [a] remote desktop session in the background; wherein the method further comprises: switching from providing [an] input from [an] input device to the remote desktop session to providing the input from the input device to… at least one local application in response to deactivation and placement of the remote desktop session in the background. (a remote session would disappear from the remote desktop because e.g. the remote desktop session ended or was minimized by the user, the client computer could provide an instruction for all of the local application windows that were displayed in and managed by that remote session to enter again the client desktop window to be displayed in and managed by the local session [0137])

Given that Luciani teaches switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application, and that other modifications and variations will now become apparent to those skilled in the art (Luciani [0059]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detecting of the event and the switching from providing the input from the input device to the remote desktop session to providing the input from the input device 

One would have been motivated to make such a modification because it enables a user to freely move the cursor between windows controlled by server 110 and windows controlled by local applications without manually capturing and releasing the pointing device 130 (Gilboa [0040]) and it could make the interface display at the client computer more user-friendly (Janssen [0063]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Luciani in view of Gilboa and Koushik et al. (US 20160132214 A1), hereinafter Koushik.

Regarding Claim 13, the rejection of Claim 1 is incorporated.
Luciani teaches:
switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application (an operator is controlling the location of a cursor and is trying to move the cursor from monitor window 404 to local window 402 to accomplish a purpose [0041], the cursor is 

As shown above, Luciani teaches switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application. Luciani may not explicitly disclose:
detecting, as the event, exiting of the remote desktop session due to an application crash; and
wherein the method further comprises:
switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application in response to exiting of the remote desktop session due to an application crash. (emphasis added)

Gilboa teaches:
wherein detecting [an] event includes: detecting, as the event, exiting of the remote desktop session…; and (the client determines whether any window controlled by the server is still open… there are no windows controlled by the server [0091])
wherein the method further comprises: switching from providing [an] input from [an] input device to the remote desktop session to providing the input from the input device to… at least one local application in response to exiting of the remote desktop session.... (The client computing device (client) maintains a client desktop that includes a client side cursor and one or more windows, which may be controlled by local applications [0115], the client monitors for cursor messages… the client receives a cursor message from a pointing device… the client moves the client side cursor on the client desktop from an initial position to a new position [0084] the client determines whether any window controlled by the server is still open… there are no windows controlled by the server [0091])

As shown above, Gilboa teaches detecting, as the event, exiting of the remote desktop session; and wherein the method further comprises: switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application in response to exiting of the remote desktop session, but Gilboa may not explicitly disclose:
due to an application crash; and wherein the method further comprises: switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application in response to exiting of the remote desktop session due to an application crash. (emphasis added).

Koushik teaches:
wherein detecting [an] event includes: detecting, as the event, exiting of the remote desktop session due to an application crash; (a virtual desktop instance is terminated without warning (e.g., if it just crashes), [0233])

Given that Gilboa teaches that a change in the display of the server desktop may include opening of new windows, closing of windows, updated video data, a new cursor shape for a server side cursor, etc. (Gilboa [0095]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the detecting, as the event, exiting of the remote desktop session and switching from providing the input from the input device to the remote desktop session to providing the input from the input device to the at least one local application in response to exiting of the remote desktop session, of Gilboa would include exiting of the remote desktop session due to an application crash, as taught by Koushik.

Furthermore, given that Luciani teaches switching from providing the input from the input device to the remote desktop session to providing the input from the input 

One would have been motivated to make such a modification because it enables a user to freely move the cursor between windows controlled by server 110 and windows controlled by local applications without manually capturing and releasing the pointing device 130 (Gilboa [0040]) and provide streamlined application distribution to the end users of a service provider customer (Koushik [0238]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Luciani in view of Murphy et al. (US 8704765 B1), hereinafter Murphy.

Regarding Claim 14, the rejection of Claim 1 is incorporated.
Luciani teaches:

…
wherein the user device communicates with the remote desktop session via a computerized network. (Remote monitoring system 102 is coupled to remote monitored system 104. As used herein, the term "couple" and its cognate terms, such as "couples" and "coupled," can include a physical connection (such as a fiber optic conductor), a virtual connection (such as through randomly assigned memory locations of a data memory device), a logical connection (such as through logical gates of a semiconducting device), other suitable connections, or a suitable combination of such connections [0023])

Luciani may not explicitly disclose:
wherein the user device communicates with the external mouse via Bluetooth communications, and

Murphy teaches:
wherein [an] input device is an external mouse; and wherein [a] user device communicates with the external mouse via Bluetooth communications, and (a mouse 

Given that Luciani teaches that the remote monitoring system 102 includes mouse synchronization system 106, local window system 108, and monitor window system 110, each of which can be implemented in hardware, software, or a suitable combination of hardware and software, and which can be one or more hardware systems, or one or more software systems operating on a general purpose processing platform. Local window system 108 provides a local window for applications operating on the hardware platform associated with remote monitoring system 102. (Luciani [0024]), and other modifications and variations will now become apparent to those skilled in the art (Luciani [0059]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the external mouse of Luciani would include, wherein the user device communicates with the external mouse via Bluetooth communications, as taught by Murphy.

One would have been motivated to make such a modification to accurately reflect desirable cursor behavior in response to the movements of the cursor device by the user (Murphy [col. 3, lines 45-46]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luciani in view of Hachiya et al. (US 8937590 B2), hereinafter Hachiya.

Regarding Claim 20, Luciani teaches:
An electronic device, comprising: (See FIG.s 1-7, switching between the local mouse cursor and the remote mouse cursor to be accomplished transparently [0005],remote monitoring system receives the user interface data and mouse control data, such as for controlling the location of a cursor in a local window and a monitor window [0010])
a body; (the hardware platform associated with remote monitoring system 102 [0024])
a communications interface; and (Mouse synchronization system 106 also receives mouse control data, such as the X axis and Y axis movement data generated by the mouse on remote monitoring system 102 [0027], a local mouse controller is initialized to set the cursor location… a local mouse cursor location system can be used that determines the cursor location based on mouse initialization data, mouse control data, or other suitable data [0050])
circuitry… coupled with the communications interface, the circuitry being constructed and arranged to: (System 100 includes remote monitoring system 102 and remote monitored system 104, each of which can be implemented in hardware, software, or a suitable combination of hardware and software, and which can be one or more hardware systems, or one or more software systems operating on a general purpose processing platform... a hardware system can include discrete semiconductor devices, an application-specific integrated circuit, a field programmable gate array or other suitable devices [0022])

control a remote desktop session which is hosted on equipment that is remote from the user device, (a monitor window within the local window generated by local window system 108, so that an operator at remote monitoring system 102 can access and control applications operating on remote monitored system 104 [0024] a monitor window when monitor window system 110 is activated so as to allow remote monitored system 104 to be controlled [0028] cursor is moved from the local window to the monitor window [0053], the cursor is moved in the monitor window [0056])
provide second input to the user device through the communications interface to provide a context change from the remote desktop session to at least one local application executable on the user device, and provide third input to the user device through the communications interface to control the at least one local application instead of the remote desktop session. (the cursor is moved from a monitor window to a 

As shown above, Luciani teaches an electronic device, comprising a body; a communications interface; and circuitry coupled with the communications interface, the circuitry being constructed and arranged to perform the claimed functions. Luciani may not explicitly disclose:
circuitry disposed with the body and coupled with the communications interface (emphasis added).

Hachiya teaches:


Given that Luciani teaches that the remote monitoring system 102 includes mouse synchronization system 106, local window system 108, and monitor window system 110, each of which can be implemented in hardware, software, or a suitable combination of hardware and software, and which can be one or more hardware systems, or one or more software systems operating on a general purpose processing platform. Local window system 108 provides a local window for applications operating on the hardware platform associated with remote monitoring system 102. (Luciani [0024]), and other modifications and variations will now become apparent to those skilled in the art (Luciani [0059]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Luciani to include circuitry disposed with the body and coupled with the communications interface, as taught by Hachiya.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fagioli (US 6710790 B1) - Methods and apparatus for tracking the active window of a host computer in a remote computer display window

Emerson et al. (US 20050104852 A1) - Generating pointer position data from position data of a pointing device of a remote console

Pahlavan et al. (US 20100269039 A1) - Custom pointer features for touch-screen on remote client devices

Sherwani (US 7870496 B1) - System using touchscreen user interface of a mobile device to remotely control a host computer

Butner et al. (US 20130328779 A1) - Remote session control using multi-touch inputs



Han et al. (US 20160342258 A1) - Switchable input mode for external display operation

Clavel et al. (US 20170123649 A1) - Remote Desktop Controlled by Touch Device

Chaudhri (US 20050088410 A1) - Dynamically changing cursor for user interface

Momchilov (US 20120092277 A1) - Touch Support for Remoted Applications

Pavlou et al. (US 20170336884 A1) - Controlling a local application running on a user device that displays a touchscreen image on a touchscreen via mouse input from external electronic equipment.

Pavlou et al. (US 20170336883 A1) - Using a hardware mouse to operate a local application running on a mobile device

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179